              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                CRIMINAL CASE NO. 1:07-cr-00115-MR


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                     ORDER
                                 )
CHRISTOPHER EUGENE HARRIS,       )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court upon the pro se Defendant’s Motion

for Resentencing Pursuant to 18 U.S.C. § 3582 and Fair Sentencing Act of

2010 [Doc. 60], as amended and supplemented by the Defendant’s

Unopposed Motion for Amended Judgment under the First Step Act of 2018

filed by counsel [Doc. 62]. The Government, through counsel, consents to

the requested relief.

      In February 2008, the Defendant pled guilty to one count of violating

21 U.S.C. § 841(a) by possessing five or more grams of cocaine base with

the intent to distribute. At sentencing in September 2008, the Court found

that the offense involved more than 20 but less than 35 grams of cocaine

base, a quantity that triggered the enhanced penalties of § 841(b)(1)(B).
[See PSR at ¶¶ 2, 28]. Based on that finding, the Defendant faced a statutory

minimum sentence of five years, a statutory maximum of forty years, and a

minimum of four years of supervised release. [Id. at ¶¶ 120, 123]. The Court

calculated a guidelines range of 188 to 235 months under the career-

offender guideline. [Id. at ¶¶ 46, 121]. It then imposed a low-end sentence

of 188 months and the required four-year term of supervised release. [See

Doc. 19: Judgment at 2-3].

     On August 3, 2010, the Fair Sentencing Act of 2010, Pub. L. 111-220,

went into effect. Section 2 of the Act increased the quantity of cocaine base

required to trigger the enhanced penalties of Section 841. Specifically, it

raised the (b)(1)(A) threshold from “50 grams” to “280 grams” and the

(b)(1)(B) threshold from “5 grams” to “50 grams.” Section 3 eliminated the

mandatory minimum for simple possession of cocaine base under 21 U.S.C.

§ 844(a). Congress did not apply these changes retroactively to defendants

sentenced before the Act’s passage. Accordingly, the Defendant could not

obtain relief under the Fair Sentencing Act.

     On December 21, 2018, the President signed into law the First Step

Act of 2018, Pub. L. 115-135. Section 404 of the Act gives retroactive effect

to the changes made by Sections 2 and 3 of the Fair Sentencing Act of 2010.

Section 404(a) defines a “covered offense” as “a violation of a Federal


                                      2
criminal statute, the statutory penalties for which were modified by Section 2

or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372),

that was committed before August 3, 2010.” Section 404(b) then provides

that “[a] court that imposed a sentence for a covered offense may . . . impose

a reduced sentence as if Section 2 or 3 of the Fair Sentencing Act of 2010

(Public Law 111-220; 124 Stat. 2372) were in effect at the time the covered

offense was committed.”

      The Defendant is eligible for relief under the First Step Act because he

was convicted of a “covered offense” under Section 404(a)’s definition. His

offense was committed before August 3, 2010; he was subjected to the

enhanced statutory penalties under § 841(b)(1)(B); and those statutory

penalties were “modified by Section 2 . . . of the Fair Sentencing Act.”

Because the Defendant is eligible for relief, this Court has the discretion

under Section 404(b) to “impose a reduced sentence” in accordance with §

841(b)(1)(C)’s statutory penalties, which provide no minimum term of

incarceration and a twenty-year maximum term, along with a three-year

minimum term of supervised release.

      Applying the Sentencing Guidelines as they existed at the time of the

Defendant’s sentencing, but modifying any calculation of the offense level as

though Sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at


                                      3
the time that the Defendant committed the offense, reduces the Defendant’s

total offense level from 31 to 29. U.S.S.G. § 4B1.1(b), (c). Based thereon,

his Guidelines range is reduced from 188-235 months to 151-188 months.

See U.S.S.G. § 5A (sentencing table for offense level 29 and criminal history

category VI). This Court previously sentenced the Defendant at the low end

of his guidelines range. A proportionate reduction under the First Step Act

would yield a sentence of 151 months.

      The Defendant’s sentence has not been previously reduced by the

operation of Sections 2 or 3 of the Fair Sentencing Act of 2010, and no

previous motion has been made by the Defendant pursuant to Section 404

of the First Step Act of 2018.

      Finally, the Court notes that the Supplemental Presentence Report

indicates that the Defendant has received only one minor disciplinary action

while in custody (that being more than ten years ago). [See Doc. 63: Supp.

PSR at 2].      Additionally, the Defendant has successfully completed

numerous educational programs and work assignments. With good time

earned, he currently has a total of 153 months of BOP credited time. [Id.].

      For all these reasons, the Court concludes that the Defendant is

eligible for relief in the form of a reduced sentence pursuant to the First Step




                                       4
Act of 2018 and 18 U.S.C. § 3582(c)(1)(B) (allowing the court to modify a

sentence “to the extent otherwise expressly permitted by statute”).

      Based on the entire record of the case, including the Defendant’s

disciplinary record with the BOP, the Court, in its discretion reduces the

Defendant’s sentence to a period of time served plus ten (10) days. The

Defendant’s term of supervised release shall be reduced to a period of three

(3) years.

      The Defendant was also convicted of being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1).      While the Defendant’s

Judgment shows on its face that the Defendant’s sentence was 188 months,

this clearly exceeds the statutory maximum of 120 months for the § 922(g)(1)

offense. Therefore, in the preparation of the Amended Judgment, the Clerk

is directed to reflect that the sentence on Count One is time served plus ten

(10) days, and that the sentence on Count Two is 120 months, within those

terms to be served concurrently.

      IT IS, THEREFORE, ORDERED that the pro se Defendant’s Motion

for Resentencing Pursuant to 18 U.S.C. § 3582 and Fair Sentencing Act of

2010 [Doc. 60], as amended and supplemented by the Defendant’s

Unopposed Motion for Amended Judgment under the First Step Act of 2018

filed by counsel [Doc. 62], is GRANTED, and the Defendant’s sentence is


                                     5
hereby reduced to Time Served plus ten (10) days and the term of

supervised release is hereby reduced to three (3) years. All other terms and

conditions of the Defendant’s Judgment [Doc. 19] shall remain in full force

and effect.

      The Clerk is respectfully directed to prepare an Amended Judgment in

accordance with this Order.

      The Clerk is further directed to provide copies of this Order to the

Defendant, counsel for the Defendant, the United States Attorney, the United

States Marshals Service, the United States Probation Office, and the United

States Bureau of Prisons.

      IT IS SO ORDERED.
                                Signed: February 12, 2019




                                       6
